DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 1, 2022 was received. Claims 1, 4-5 and 7 were amended. No claim was canceled. No claim was added. Claim 9 was withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 3, 2022. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 4-5 were withdrawn, because the claims have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JPH04280978A) in view of Ito (JPH07197268A) and Ochi (US20100189974). 
Regarding claim 1, Hyodo teaches a method for forming an electroless copper plating (liquid phase process for depositing metal layers) in via holes and through holes on a printed wiring board (holes of an electronic module/substrate) (paragraphs 0001-0003, see figure 1), wherein the printed wiring board is house in a tank where the tank is depressurized by vacuum suction means (paragraph 0008), thus, indicating the tank is hermetic chamber. Hyodo teaches a pretreatment liquid (chemical liquid) (paragraphs 0004 and 0008). Hyodo teaches the holes have a depth (P) of 50-100mm and diameter (D) of about 0.2 to 0.3mm (paragraphs 0003-0004), which fall inside the claimed range. Hyodo teaches at the atmospheric pressure, fill the plating pretreatment liquid in the tank (paragraph 0008) (M1, bringing the chamber to a preset pressure P0 and filling the chamber with the liquid). Hyodo teaches to immerse the substrate in the plating pretreatment liquid and the treatment is depressurized by vacuum suction means to remove the bubbles in the holes (paragraphs 0008 ad 0010) (M2 degassign the holes by bringing the chamber to a lower pressure P1, with P1 less than P0). Hyodo teaches to remove the substrate from the chamber and the circulation pump is provide to circulate the plating liquid (paragraph 0009 and 0014), thus, the chamber is expected to retune to P0, and refilling the chamber with the liquid from the circulation and emptying the liquid from the chamber at some point (M3 and M5)
Hyodo does not explicitly teach the liquid comprising chemical compounds to form a metal layer and the metal layer is deposited from the liquid. Hyodo teaches the plating pretreatment is intended to treat the holes for the subsequent electroless copper plating step (paragraph 0010), and electroless copper liquid comprises metal compound for depositing metal layer. However, Ito teaches a method of electroless plating a hook-and-loop by applying vacuum pressure to both catalyst solution (pretreatment process) and the plating solution (electroless plating process) for degassing during the treatments to remove air bubbles inside the fine gaps of the hook-and-loop to achieve uniform plating (paragraphs 0001, 0003, 0005-0007), which has the same purpose with Hyodo. Ito teaches the electroless plating solution forms the metal plating layer (paragraph 0006) (liquid comprising chemical compound to form a metal layer and the metal layer is deposited from the liquid, M4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also apply the vacuum pressure P1 for degassing during the electroless deposition as suggested by Ito in the method of forming an electroless copper plating layer in the holes as disclosed by Hyodo because Ito teaches applying the P1 pressure to degas for both pretreatment and electroless plating process forms uniform metal plating film with good adhesion (paragraphs 0012-0013). 
Hyodo in view of Ito does not explicitly teach the explosively evaporating the liquid remaining in the holes by bringing the chamber to low pressure P2, wherein P2 is less than P1. However, Ochi teaches a method of electroless plating (paragraphs 0001, 0016), and discloses reduced pressure drying are performed before or after the treatments and plating steps (paragraphs 0091 and 0096). Therefore, it would have been within the skill of the ordinary artisan to adjust/optimized pressure level (P2)  in the process to yield desired drying. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215 (limitation regarding P2 value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reduced pressure vacuum to dry the substrate after plating process as suggested by Ochi in the method of forming an electroless copper plating layer in the holes as disclosed by Hyodo in view of Ito because Ochi teaches such drying can be done in ambient temperature which would no cause deterioration of the substrate itself (paragraph 0096). 
Regarding the limitation of “reiteration of cycle comprising substeps M1 to M6 at least once in order to obtain one new metal layer per iteration”, instant claim also includes the limitation of “the process comprises at least one cycle comprising the substeps of M1 to M6”, thus it appears the claim only requires at least one cycle of M1 to M6, which is disclosed by Hyodo in view of Ito and Ochi. In any case, since the limitation does not direct to where the new metal layer is formed on, it would have been obvious to one of ordinary skill in the art to use the same steps M1 to M6 on a different /new substrate during the productions. It is also obvious to one of ordinary skill in the art to repeat the steps M1 to M6 to form more layers depending on how thick the layer is desired. 
Regarding claim 2, Ochi teaches reduced pressure drying are performed before plating steps (paragraphs 0091 and 0096). Therefore, it would have been within the skill of the ordinary artisan to adjust/optimized pressure level (Pmin) in the process to yield desired drying. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215 (limitation regarding Pmin value).
Regarding claim 6, Hyodo teaches P0 is atmospheric pressure (paragraph 0008).
Regarding claim 7, Hyodo teaches the electroless plating is copper plating (paragraph 0010), this the metal compound is copper compound.
Regarding claim 8, Hyodo teaches the holes are filled with the electroless plating (paragraph 0010), thus, the holes are considered to be blind. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JPH04280978A) in view of Ito (JPH07197268A) and Ochi (US20100189974) as applied to claims 1-2 are 6-8 above, and further in view of Brunner (US20170327954). 
Regarding claim 3, Hyodo teaches the pretreatment includes degreasing in pretreatment liquid (pargraph 0004) (A cleaning the holes, carried out with a cleaning liquid). Hyodo in view of Ito and Ochi teaches all limitations of this claim, except the steps B,C,D and E. However, Brunner teaches a method of electroless plating into small cavities (paragraphs 0001-0002), and discloses the pretreatments includes etching with etching solution (B), sensitizing with sensitizing solution (C), activating with activation solutions (D), and reducing with reducing solution (E) (paragraphs 0102-0105 and 0113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform these pretreatments before the electroless plating steps as suggested by Brunner in the method of forming an electroless copper plating layer in the holes as disclosed by Hyodo in view of Ito and Ochi because Brunner teaches those steps removes contaminates, increase surface area, activate the surface of the substrate for subsequent plating step (paragraphs 0102-0105). 
Regarding claim 4, Hyodo in view of Ito and Ochi teaches to drying the holes by bringing the chamber to lower pressure Pmin (see Ochi, paragraph 0091 and 0096), filling the chamber with specific liquid of the step at the pressure P0 (Hyodo), degassing the holes by bringing the chamber to low pressure P1 (Hyodo and Ito), filling the chamber with specific layer of the step, a the pressure P0 (Hyodo), letting the specific liquid of the prior step act for a set length of time, emptying the chamber (Hyodo) and explosively evaporating the specific liquid remaining in the holes by bringing the chamber to low pressure P2 (Ochi). Since Hyodo intended to teach the degassing steps are applied to the pretreatment process of the electroless plating, and Ito teaches to apply such steps to both pretreatment (catalyst) and plating steps, the combination of references teaches these steps are also applied to all the other pretreatment steps for uniform plating. 
Regarding claim 5, Brunner further teaches to rinse the substrate (and chamber) (paragraph 0113) in between the pretreatment steps. 
	
Response to Arguments
Applicant's arguments filed on June 1, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Hyodo’s degassing treatment is performed with pre-treatment liquid and station, not deposition liquid (with metal compound) and deposition station. 
The problem of degasification of holes by lowering the pressure is already solved by using the pre-plating treatment liquid, thus, there is not need to remove the bubbles again with the electroless plating solution. Replacing the pretreatment solution with electroless plating solution would render the resulting process unsatisfactory for its intended purpose. 
Ito process is not analogous to treat holes in electric modules. 
Ochi only teaches reduced pressure drying and not explosive evaporation. 

In response to Applicant’s arguments, please consider the following comments:
Examiner acknowledged that Hyodo’s method is directed to the pre-treatment process for the subsequence electroless plating process. Ito is used to show degassing steps can also be applied to electroless plating. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ito specifically teaches to apply vacuum pressure to both catalyst solution (pretreatment process) and the plating solution (electroless plating process) for degassing during the treatments to remove air bubbles inside the fine gaps of the hook-and-loop to achieve uniform plating (paragraphs 0001, 0003, 0005-0007) to achieve uniform metal plating film with good adhesion (paragraphs 0012-0013). Thus, it would be obvious that the combination of Hyodo and Ito teaches the degassing steps are applicable to both pretreatment solutions and the electroless plating solution, not to replace the pre-treatment solution with the electroless plating solution. While Hyodo teaches the degassing step is applied to the pre-treatment solution, it does not teach such step is not applicable to the electroless plating solution. Thus, it appears that the benefit of applying the degassing steps to both pretreatment solution and electroless plating solution are applicable with the suggestion of Ito. 
In response to applicant's argument that is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ito teaches to degas the holes for uniform electroless plating, which is reasonably pertinent to the particular problem with which the applicant was concerned. Thus, Ito is considered as analogous art. 
Applicant argues explosive evaporation means “large negative pressure reaching several hundreds of mbars during a shot time”, however, such description is not part of the claimed limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., large negative pressure reaching several hundreds of mbars during a shot time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). “Explosive evaporation” is not specifically defined in the claim, thus, the drying by reduced pressure, which involves evaporation, does broadly read on the claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717